The petition filed June 17, 1918, on behalf of Charles H. Garnett alleges in substance that he is unlawfully imprisoned and restrained in the county jail at Stillwater by O.L. Lilley, sheriff of Payne county, by virtue of a commitment issued by the court clerk of said county upon a judgment and sentence imposing a fine of $500, rendered in the district court of said county; that said petitioner gave supersedeas bond pending the perfecting of his appeal to this court, which bond was duly approved and is in full force and effect. An alternative writ issued and petitioner was allowed bail pending answer to the same. On June 27, 1918, the appeal of petitioner was perfected and his application to be allowed bail pending the determination of his appeal was granted. Thereupon the habeas corpus proceeding was dismissed.